UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1023



AFAF KANAZEH,

                                            Plaintiff - Appellant,

          versus


MICROSOFT CORPORATION; PRODIGY COMMUNICATION
CORPORATION; AMERICAN ONLINE; TIME WARNER,
INCORPORATED; LOCKHEED MARTIN CORPORATION;
MICHAEL K. MANN,

                                           Defendants - Appellees.




                            No. 03-1205



AFAF KANAZEH,

                                            Plaintiff - Appellant,

          versus


MICROSOFT CORPORATION; PRODIGY COMMUNICATION
CORPORATION; AMERICAN ONLINE; TIME WARNER,
INCORPORATED; LOCKHEED MARTIN CORPORATION;
MICHAEL K. MANN,

                                           Defendants - Appellees.
Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria. T.S. Ellis, III, District
Judge. (CA-02-1073-A)


Submitted:   June 6, 2003                  Decided:   June 26, 2003


Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Afaf Kanazeh, Appellant Pro Se. Michael Wayne Robinson, VENABLE,
BAETJER & HOWARD, Vienna, Virginia; Jeffrey Hamilton Geiger, SANDS,
ANDERSON, MARKS & MILLER, Richmond, Virginia; Laura Ann Heyman,
AMERICA ONLINE, INCORPORATED, Dulles, Virginia; Michelle Loser
Schaefer, PIPER RUDNICK, L.L.P., Reston, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     In these consolidated appeals, Afaf Kanazeh appeals three

district court orders dismissing her complaint and ending the

litigation.     On April 16, 2003, by order to cause, Kanazeh was

ordered to show why she should not be sanctioned for filing

frivolous    appeals    and   enjoined      from   filing   further    actions.

Kanazeh filed a response claiming her appeals were not frivolous.

After reviewing the appeals we disagree. Kanazeh has filed numerous

frivolous appeals in this court and in so doing has abused the

judicial process.       Kanazeh has also been sanctioned for frivolous

litigation in state court and in the district court.              In lieu of

particularized fees and costs and in light of Kanazeh’s utter

disregard for the limited resources of this court, we order her to

pay sanctions in the amount of $500 payable to the clerk of the

court, as we have done in similar cases.             See In re Vincent, 105

F.3d 943 (4th Cir. 1997).          In addition, we enjoin Kanazeh from

filing any further appeals in this court until (1) the sanctions

are fully paid, and (2) the district court certifies the appeal is

not frivolous.

     We have reviewed the record and the district court orders and

dismiss     Kanazeh’s    appeals   as       frivolous.      Appellee    Prodigy

Communications Corporation has filed a motion for sanctions which

we deny as moot.       In both appeals, Kanazeh has filed a motion for

judgment and in No. 03-1205, Kanazeh has filed a motion for oral


                                        3
argument.   We deny the motions.       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                            DISMISSED




                                   4